Title: From John Peter Van Ness to John Quincy Adams, 20 August 1821
From: Van Ness, John Peter,Van Ness, Marcia Burnes
To: Adams, John Quincy


				
					
					20 Aug 1821
				
				This Indenture made this twentieth day of August in the year of our Lord one thousand eight hundred and twenty  one, Between John P. Van Ness and Marcia Van Ness, his wife, both of the City of Washington, of the one part, and John Quincy Adams Esquire, of Boston, in the County of Suffolk and Commonwealth of Massachusetts, now abiding in the said City of Washington, of the other part, Witnesseth, Whereas the said John P. Van Ness did by certain articles of agreement made & concluded on the thirty first day of December in the year of our Lord one thousand eight hundred and thirteen, between him and George Boyd, bind himself and covenant and agree to and with the said George Boyd his executors, administrators and assigns, in the manner & for the considerations therein mentioned, that he and his Wife Marcia Van Ness should and would immediately, or within a reasonable time, after payment of a bond therein mentioned, conditioned for the payment by the said George Boyd (in addition to the sum of three hundred dollars then already paid) of the further sum of two thousand two hundred and seventy one dollars and twenty six cents with Interest in quarter yearly Installments, by a good and sufficient Deed or Instrument in writing to be by the said John P. Van Ness and Marcia his Wife, at their own cost and charge, duly made & executed according to law, grant, convey and confirm unto him the said George Boyd his heirs or assigns, or to whomsoever the said George Boyd should direct or request the same to be granted and conveyed, in fee simple, the lands, tenements & hereditaments in the said City of Washington hereinafter described: and whereas it appears that the said George Boyd did afterwards, for good & lawful considerations, sell all his right, title and Interest in the said lands, tenements and hereditaments to James L. Edwards of the said City of Washington; and that thereafter on the fourth day of September in the year of our Lord one thousand eight hundred and eighteen, the said George Boyd and James L. Edwards did by Deed or writing under their hands and seals (recorded in the Clerk’s office of the County of Washington in the District of Columbia) for the good and lawful considerations therein mentioned, grant, bargain, sell and assign the said lands tenements and hereditaments, and the said Articles of Agreement, and all the right, title and Interest of the said George Boyd and James L. Edwards of, in & to, the same, either in law or equity, in Trust for the payment of certain promissory notes therein mentioned, and to save harmless the Indorsers of the same, to Overton Carr of the said City of Washington:—and whereas it appears that the trusts mentioned in the said Deed of the said George Boyd and James L. Edwards to the said Overton Carr have been executed, and the notes therein mentioned have been paid & discharged, and that, in consideration thereof the said Overton Carr hath, according to the power and authority given him by the said George Boyd and James L. Edwards in the said deed, assigned the said property to the said John Quincy Adams, who is the Assignee of the said James L. Edwards of all his right, title and estate in and to the said property and articles of agreement: Now this Indenture Witnesseth that the said John P. Van Ness and Marcia Van Ness his Wife, in consideration of the above recitals, and of the sum of Eight Hundred and five Dollars and 71/100,–balance due according to the condition of the bond above referred to and in part recited, now paid to the said John P. Van Ness and the receipt whereof by him is hereby acknowledged, Have given, granted, bargained and sold, aliened, enfeoffed, assigned, transferred, released and confirmed, and Do hereby, according to the terms and spirit of the said Agreement, and with the consent and at the request of the said James L. Edwards, give, grant, bargain, sell, alien, enfeoff, assign, transfer, release and confirm to him the said John Quincy Adams, the lands, tenements and hereditaments in the City of Washington above mentioned, that is to say all that lot numbered Twenty Two in square numbered one hundred and seventy three in said City, together with all the buildings and Improvements thereon, and the rear of lot Two in said Square, which is fifty three feet eleven Inches, East and West, by Twenty seven feet two and a quarter Inches, north and south; and also the rear of lot Twenty in said square, which is Fifty three feet eleven Inches, East and West, by Fifteen Feet, two and a quarter Inches, north and south; and also the rear of lot Twenty in said square, which is Fifty three feet eleven Inches north and south; and also  Twelve Feet in width of the northern part of Lot one adjoining said lot Twenty  Two in said Square, which said twelve feet front on seventeenth street  west, and extend through said lot numbered One to lot numbered Two; the whole making a paralellogram or regular oblong figure of seventy two feet nine Inches by One hundred and eight feet in extent; together with all and singular the privileges, rights, members, lands, tenements and appurtenances whatsoever, to the same belonging or in any wise appertaining; and all the right, title, Interest, estate, claim and demand, in law or equity whatsoever of them the said John P. Van Ness and Marcia his Wife and each of them, in or to the same, and every part and parcel of the same:—and all and every the covenants for title and warranties, actions & rights of Action whatsoever in any manner running with, or appertaining to, the same or any part or parcel of the same: To have and to hold the above granted premises with all their privelges and appurtenances to him the said John Quincy Adams and his heirs & assigns to his and their sole use and benefit, in fee simple, forever.—And the said John P. Van Ness and Marcia Van Ness his Wife, for themselves, their heirs, executors and administrators, do hereby grant, covenant, and agree to and with the said John Quincy Adams his heirs, executors, administrators and assigns, that they the said John P. Van Ness and Marcia his Wife, at the time of the sealing and delivery of the articles of agreement herein first above recited or mentioned  were lawfully seized, in fee simple, of the herein before described and granted lands, tenements & hereditaments, and had then good right and lawful authority to grant, bargain and sell the same, in fee simple, as aforesaid: that the same were then, and ever since have been continued, free, clear and absolutely exonerated of and from all and all manner of mortgage, gift, grant, bargain, sale, demise Incumbrance, Judgement and lien whatsoever, in law or equity, by them or either of them, or by any other person or persons whatsoever lawfully claiming any right, title or authority from or under them or either of them, made created, or in any manner done or suffered: and that he the said John Quincy Adams and his heirs and assigns shall and may at and from the sealing and delivery of these presents, and at all times hereafter, quietly  & peaceably have, use and enjoy, all the said lands, tenements & hereditaments, with the appurtenances, so free, clear, absolutely exonerated as aforesaid; always excepting & foreprizing all and every the rights, title, claims & demands whatsoever made, granted, bargained and sold in and by the said articles of agreement, and the said assignments bargains, and sales herein before mentioned and recited; and further, that they the said John P. Van Ness & Marcia his Wife, and each of them, and their and each of their heirs, shall and will at any time or times hereafter, at the reasonable request of the said John Quincy Adams, his heirs or assigns, make, do, execute, and acknowledge such further and other deed or deeds, conveyance or conveyances, assurance and assurances in the law, as he the said John Quincy Adams his heirs of assigns, or his or their Counsel learned in the law, shall or may reasonably advise, devise and require, for the more certain & effectual conveyance and assurance of the said lands, tenements and hereditaments, with the appurtenances, unto the said John Quincy Adams and to his heirs and assigns: and, lastly, that they the said John P. Van Ness & Marcia his Wife, and each of them, their and each of their heirs, all the said lands, tenements & hereditaments with the appurtenances, unto him the said John Quincy Adams and to his heirs and assigns, from and against them the said John P. Van Ness and Marcia his Wife, and each of them, their & each of their heirs, and from and against all and every other person or persons lawfully claiming or to claim, by, through, or under, them or either of them, shall and will warrant and forever defend by these presents—In Witness whereof the said John P. Van Ness and Marcia Van Ness his Wife have hereunto, severally, set their hands & seals the day & year first above written—
					John P. Van Ness L. SMarcia Van Ness L. S. 
				Signed, Sealed & Delivered In the presence of Thos. CarberyWilliam Thornton
				
				
					The words “then already paid” first interlined between the twenty first & twenty second lines of the first Page
			